Exhibit 10.2

AMERICAN DENTAL PARTNERS, INC.

2005 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

American Dental Partners, Inc., a Delaware corporation (the “Company”), has
awarded to                                  (the “Participant”)             
shares of the Company’s common stock, $.01 par value (the “Shares”), pursuant to
the American Dental Partners, Inc. 2005 Equity Incentive Plan, as amended (the
“Plan”). The Shares have been awarded as Performance Shares, as defined in the
Plan (the “Award”), and the Award shall include and be subject to all provisions
of the Plan, which is hereby incorporated herein by reference. The Award shall
also be subject to the following provisions of this agreement:

§1. Definitions. As used in this agreement, the following terms shall have the
following meanings, respectively:

(a) “Disability” shall have the meaning set forth in Section 8(h) of the Plan by
reference to the Code.

(b) “Performance Goals” shall mean the annual goals described in the attached
Addendum A, which is hereby incorporated herein by reference.

(c) “Performance Period” shall mean the three-calendar year period ending on
December 31, 2013.

(d) “Restricted Period” shall mean the Performance Period and the one-calendar
year period immediately following the Performance Period.

All capitalized terms used by not otherwise defined in this agreement shall have
the respective meanings given those terms in the Plan.

§2. Purchase Price. The purchase price for the Performance Shares shall be zero.

§3. Vesting. The Performance Shares will vest based, in part, upon achievement
of the Performance Goals. If a Performance Goal for a year is not achieved, then
the Performance Shares tied to achievement of that Performance Goal, as set
forth in the attached Addendum A, shall be forfeited by the Participant. The
Performance Shares that vest as the result of achievement of one or more
Performance Goals will continue to be subject to potential forfeiture as
described in this agreement until the end of the Restricted Period.

§4. Restriction On Transfer. The Participant shall not sell, transfer, pledge,
assign or otherwise encumber (hereinafter, simply “transfer”) any of the
Performance Shares during the Restricted Period, excepting only (a) transfers
upon death, by will or the laws of descent and distribution, of Performance
Shares that have vested as a result of achievement of one or more Performance
Goals, and (b) forfeitures of Performance Shares to the Company as provided in
this agreement. Any transfer or attempted transfer of Performance Shares in
violation of this agreement shall be null and void.



--------------------------------------------------------------------------------

§5. Termination of Employment. If the Participant’s employment with the Company
terminates, other than by reason of death or Disability, at any time during the
Restricted Period, then, unless otherwise determined by the Committee at the
time the Participant’s employment with the Company terminates, all of the
Performance Shares shall be forfeited by the Participant. If the Participant’s
employment with the Company terminates during the Restricted Period as a result
of his death or Disability, then (a) any Performance Shares that have vested
prior to that time under the Performance Goals may be retained by the
Participant or his successor-in-interest as a result of his death or disability,
as the case may be, and any remaining forfeiture restrictions applicable to
those Performance Shares shall lapse, and (b) any Performance Shares that have
not so vested shall be forfeited.

§6. Issuance of Performance Shares. The Company shall issue the Performance
Shares to the Participant as soon as reasonably practicable after the
Participant’s execution of this agreement. However, all certificates evidencing
the Performance Shares shall be held by the Company until the end of the
Restricted Period. Thereafter, the Company shall deliver to the Participant
certificates evidencing all Performance Shares that are not forfeited pursuant
to this agreement.

§7. Shareholder Rights. The Participant shall have all rights of a shareholder
in the Company with respect to the Performance Shares, including without
limitation the right to vote the Performance Shares and the right to receive any
dividends or distributions with respect to the Performance Shares; provided that
if any Performance Shares are forfeited, then all such rights shall terminate
automatically at that time with respect to those Performance Shares.

§8. Stock Powers; Further Assurance. The Participant shall deliver to the
Company such stock powers, endorsed in blank, relating to the Performance Shares
as the Company may request from time to time to facilitate the transfer of any
Performance Shares that are forfeited pursuant to this agreement. The
Participant also shall execute such additional documents and take such
additional actions as the Company may request from time to time to carry out the
purposes and intent of this Agreement.

§9. Notice of Disposition. Subject to the restrictions and other provisions of
this Agreement, the Participant shall notify the Company when making any
disposition of the Performance Shares, whether by sale, gift or otherwise.

§10. Restrictions. The Performance Shares shall be subject to all restrictions
in this agreement or in the Plan. As a condition to the issuance of the
Performance Shares, the Company may require the Participant to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by counsel for the Company.

§11. Construction. In the event of any inconsistency between the provisions of
the Plan and the provisions of this agreement, the provisions of the Plan shall
control.

 

Award Date: March 31, 2011     AMERICAN DENTAL PARTNERS, INC.     By  

 

      Gregory A. Serrao       Chief Executive Officer

 

- 2 -



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

The Participant, as of the Award Date set forth above, hereby: (a) acknowledges
receiving a copy of the Plan, which has either been previously delivered to the
Participant or is attached to this agreement, and represents to the Company that
he/she is familiar with all provisions of the Plan; and (b) accepts this
agreement and the Performance Shares awarded to him/her subject to all
provisions of the Plan and this agreement.

 

 

Signature   Print name:  

 

Address:  

 

 

 

Social Security No.

 

 

 

- 3 -